Citation Nr: 1325064	
Decision Date: 08/07/13    Archive Date: 08/13/13

DOCKET NO.  10-11 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel







INTRODUCTION

The Veteran had active service from August 1962 to April 1985. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In June 2011, the Board remanded the Veteran's appeal for additional development.  In May 2013 and July 2013, opinions from Veterans Health Administration (VHA) medical experts were obtained.

In addition to the paper claims file, there is a Virtual VA (VVA) electronic claims file associated with the Veteran's claim.  The documents in the VVA file are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

The evidence of record is at least in equipoise as to whether the Veteran's diagnosed meniscal tear, degenerative joint disease, and Baker's cyst of the right knee is related to his period of active service.


CONCLUSION OF LAW

A meniscal tear, degenerative joint disease, and Baker's cyst of the right knee was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2012).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).  As the Veteran's claim is being granted herein, there would be no useful purpose in discussing whether VA satisfied the duties to notify and to assist the Veteran in his claim. 

II.  Factual Background and Analysis

The Veteran asserts that he currently has a right knee disability that was either incurred in service or was caused or aggravated by service-connected left knee, left ankle, and/or left foot disabilities. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439, 446 (1995) (en banc).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows as to the claim. 

Regarding existence of current disability, an August 2003 radiologic examination of the right knee disclosed moderate tricompartment degenerative changes.  A July 2008 MRI study confirmed a meniscal tear in the right knee.  On VA examination in July 2008, the Veteran was diagnosed as having a complex tear of the medial Meniscus with degenerative joint disease and a Baker cyst.  Thus, there is sufficient evidence of current right knee disability. 

Service treatment records (STRs) show that the Veteran was treated for complaints of knee pain several times.  In 1971, the Veteran complained of joint aches, including knee pain, these complaints were found not to be related to an orthopedic problem.  In 1975, the Veteran sought medical treatment for a complaint of pain, right knee.  Crepitus of the right patella was noted.  He was diagnosed as having right anserine strain.  In 1976, the Veteran complained of bilateral knee pain.  A diagnosis of sprained knees, left worse than right, was assigned.  On separation examination in November 1984, there was no finding of right knee abnormality and the history provided by the Veteran does not reflect that right knee pain was reported. 

In a July 2013 advisory opinion, a VHA expert reviewed the claims file and opined that it was at least as likely as not that the Veteran's right knee disability was caused by or a result of his military service.  Specifically, he noted that the Veteran performed 23 years of military service in the Marine Corps, which was "physically demanding and stressful on the lower extremities."  He stated that it was not necessary to define a specific injury as causative; rather, the injuries caused by minor strains and sprains and overuse are cumulative in nature.

While a November 1984 discharge examination report does not note right knee complaints or disability, and while a January 2012 VA examiner has provided an unfavorable opinion in this case, at the very least, the evidence is in equipoise as to whether the Veteran's right knee disability is related to his active service.  Resolving any doubt in the Veteran's favor, service connection for a right knee disability is warranted.  See 38 U.S.C.A. § 5107, Gilbert, supra.


ORDER

Service connection for a meniscal tear, degenerative joint disease, and Baker's cyst of the right knee is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


